Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The elected invention remains Group I (drawn to a labelled container) and the elected species thereof remains Group 1 (the species of Figs 1A-1E). The elections were made without traverse by the applicant in the reply filed on 7/16/19. Amended claims 1-3, 5-8 and 18 are examined on their merits herein along with new claim 24. Claims 20 and 22-23 remain withdrawn from further consideration as being directed to a non-elected invention or species. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5-8, 18 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter that was not described in the specification so as to reasonably convey possession of the claimed invention is (with particular emphasis on the text in bold):
(i)    “an outer polymeric film that extends along an entire circumference of the base and lid” (Applicant cites specification page 9 lines 3-6 and page 8 lines 3-13 as providing support for the claim feature. Specifically applicant points to the teaching in the first citation the label 150 in Fig 1C includes a tear strip 160 that extends along the circumference of the container 100. Applicant also points to the teaching in the second citation that the label 150 can include an outer web including a polymer film, paper, or a combination thereof…and an inner web defining a tear strip can be scored or cut prior to being adhesively bonded to the outer web as providing clear support for the claim amendment. See the Remarks filed 6/22/21 at page 2 paragraph 2. The examiner disagrees that the noted citations provide support for the claim limitation in question. Where exactly is the description of the outer polymeric film extending along the entire circumference of the base and lid? The teaching that the label includes a tear strip and that this tear strip extends along the circumference of the container, as pointed to by applicant, does not describe that the outer polymeric film extends along the entire circumference of the base and lid as now claimed. Same for the other citation describing that the label can include outer and inner webs, that  the inner web defines a tear strip and that the inner web can be cut or scored prior to being adhesively the outer polymeric film extends along the entire circumference of the base and lid? It clearly does not.);
(ii)    “an inner polymeric film that extends along a portion of the  entire circumference of the base and lid” (applicant cites the same two parts of the specification as discussed above for this new claim limitation also. Once more the examiner finds that the specification citations do not in fact support the claim limitation in question, much less clearly so. Where is the mention in the citations of any portion of the entire circumference, for example only? Applicant now claims that the inner film extends along a portion of the circumference but that the outer film extends along the entire circumference and cites as support specification description that does not even mention these features? So how does one distinguish between the extents of the inner and outer films by reading applicant’s citations? How can the specification be said to properly describe these features?);
    “a tear strip”  (as found by the examiner previously, written description is lacking as to exactly how the strip defined by dotted lines in Fig 1A functions as a tear strip. That is, written description is lacking as to exactly how the outer polymeric film is torn by a tear strip that is only defined by score lines in the inner polymeric film as described in the application specification. Said a little differently, how/why exactly is the outer polymeric film torn by tear strip 160 when it is the inner polymeric film that has the score lines, the inner polymeric film that is therefore weakened as described in the specification, and the inner polymeric film that therefore presumably would be the film that was torn? More importantly perhaps in terms of applicant meeting applicant’s burden under the law to properly describe applicant’s invention, where exactly does the application specification describe how the tear strip functions as such, that is, how the tear strip tears the outer polymeric film and/or the entire label? The examiner notes once more, that despite this issue having been raised at least in the last office action, applicant has yet to address it);
the tear strip protrudes from a side edge of the label and wherein the tear strip is adhesively bonded to a rear side of the pull tab” (See claim 24. With regard to the second part of the claim limitation, compare the portion of claim 6 cancelled in the latest response, and its rejection in the last office action, to this identical limitation in now new claim 24. So note, first of all, the examiners reply to applicant’s prior citation of support for the same claim feature. Second, this time, applicant cites as support for the claim feature the description in the specification that a pull tab 152 is provided as part of the label 150, that a tear strip is defined by an inner web of the label and Fig 1A. See the Remarks of 6/22/21 at the bottom of numbered page 9 through the top of numbered page 10 thereof. OK. Pull tab 152 is part of the label (not part of the inner web or the outer web) and a tear strip 160 is defined by an inner web of the label. How is this a description that the tear strip is adhesively bonded to a rear side of the pull tab as claimed again? The examiner cannot see the alleged support. In view of this discussion regarding the second part of the 
To the extent the offending claim limitations are non-original the rejection is also one for New Matter.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 18 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shevelev et al. (2007/0130811) cited by the applicant, in view of and Kendall et al (8,562,216). The references are applied only to the extent the claims are understood because they are indefinite. The references are also applied in the same manner they were last time. 
Thus, Shevelev discloses most of the features of the claims in the embodiment of Figs 3 and 3A. These include a container comprising a base and a lid, the base and lid of Shevelev having the features of the 
The Shevelev container includes a label 112 having a front face and a rear face as also required in claim 1, with the rear face of the label being adhesively bonded to the container (see Figs 3 and 3A) as described more fully below. Per the description in Shevelev [0037] label 112 of Figs 3 and 3A is similar to the label 12. Therefore, label 112 extends along the entire circumference of the base and lid, or can extend along a portion of the entire circumference of the base and lid as recited in claim 1. See Shevelev [0025]. Additionally, regarding the above described bonding of the label to the container, the label has a first portion bonded to the base sidewall and a second portion bonded to the lid skirt as also claimed. See the description of the tamper evident portions in Shevelev [0036]. The label also has a tear strip (areas of weakness 113 defined by slits 150) disposed between the first and second portions as also required in claim 1. Finally, the label of Shevelev is polymeric as also claimed.
outer and inner film construction for the label. On the other hand, like Shevelev, Kendall discloses the use of a label (described in Kendall as a tape) to close a container, the label having a tear strip (formed by perforations 110). See column 8 lines 40-67. Then compare the description of the tape to the description of Figs 1-4 in Kendall. However, unlike in Shevelev, the Kendall tape comprises outer and inner polymeric films (with the tear strip is being formed in the inner polymeric film). It would have been obvious in view of the noted disclosures in Kendall, to form the label of Shevelev to have outer and inner polymeric films including a tear strip as claimed, in order to provide the label with the requisite strength while still allowing the label to be separated at the interface between the base side wall and the lid skirt. 
Features of the dependent claims not shown in Shevelev would have been obvious in view of the disclosures in the applied references, for the purpose of providing the container of Shevelev with added convenience or to make it more economical to produce.
. 
9.        Claims 1-3, 5-8, 18 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potter et al. (9,968,130) in view of Kendall et al. (8,562,216). This rejection is also applied only to the extent the claims are understood since they are indefinite. 
Thus, Potter et al discloses most of the features of the claims (in the Figs 19-21 embodiment) including a label 772. However, Potter does not teach the claimed inner and outer polymeric film construction for the label. For the reasons discussed above, it would have been obvious in view of Kendall to provide the label in Potter with the 
The features of the dependent claims not disclosed by the noted references would have been obvious to provide to the container of Potter for convenience, for the purpose of providing an easier to use container or for the purpose of providing a more economical construction.
10.      Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive as to any grounds of prior rejection or objection not withdrawn.
Regarding the 112 rejections, the applicant fails to address the issue of exactly how strip 160 can be said to form a tear strip. Note also the comments above. 
Regarding the rejection over Shevelev in view of Kendall, applicant’s argument appears to merely repeat the premise of the 
Regarding the rejection over Potter in view of Kendall, applicant’s argument once more appears to merely repeat the premise of the  rejection, that is, that the claimed inner and outer polymeric film construction is not shown in Potter. Thus, in this rejection with Potter as the base reference, applicant again fails to address the tape of Kendall, its inner and outer polymeric film construction, it’s tear strip and its relevance to the claim features. 
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JACOB K ACKUN/Primary Examiner, Art Unit 3736